Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Senior Judge Marcia S. Krieger

   Civil Action No. 17-cv-03019-MSK-KMT

   HENRY LEE GRIFFIN JR.,

          Plaintiff,

   v.

   VIRGINIA GORMAN,
   AMY MORRISON,
   BRYAN COLEMAN, and
   DAVE LISAC,

         Defendants.
   ______________________________________________________________________________

     OPINION AND ORDER GRANTING IN PART AND DENYING IN PART MOTION
                            FOR SUMMARY JUDGMENT
   ______________________________________________________________________________

          THIS MATTER comes before the Court pursuant to the Defendants Motion for

   Summary Judgment (# 84), Mr. Griffin’s response (# 92), and the Defendants’ reply (# 95). Also

   pending are Mr. Griffin’ Objections (# 76) to a January 13, 2020 Order (# 75) of the Magistrate

   Judge denying Mr. Griffin’s Motion to Compel (# 57); Mr. Griffin’s motion (# 91) seeking to

   exclude certain evidence tendered in the Defendants’ summary judgment motion; and the

   Defendants’ Motion to Restrict Access (# 86) to certain filings, among others.

                                               FACTS

          The Court summarizes the pertinent facts here and elaborates as necessary in its analysis.

   Mr. Griffin is an inmate in the custody of the Colorado Department of Corrections (“CDOC”),

   housed at the Buena Vista Correctional Facility (“BVCF”).




                                                   1
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 2 of 20




                  At all times pertinent herein, CDOC maintained Administrative Regulation 300-

   26, a policy governing inmate access to publications. AR 300-26 provides that incoming mail to

   inmates is screened by each facility’s mailroom staff and that any materials meeting certain

   definitions (e.g. materials depicting the manufacture of explosives or weapons, materials

   depicting violence, etc.) are referred to the facility’s “Reading Committee”1 for further

   evaluation. The Reading Committee evaluates the material according to the terms of AR 300-26

   and makes a final determination as to whether the material falls within a prohibited category,

   and, if so, the inmate is notified that the material is deemed contraband.

          As pertinent here, one of the categories of materials set aside for additional scrutiny is

   materials “containing nudity and/or sexually explicit conduct.” AR 300-26 defines “nudity” as

   “[t]he fully exposed, or transparently covered, depiction or display of the human genitals, genital

   area, anus, or the female areola and/or nipple,” including images depicting “pasties, blackened

   dots or stars and other such covering of the nipple and areola of the female breast or of the

   human genitalia.” The regulation defines “sexually explicit conduct” as any material containing

   “any display, actual or simulated, or description of any of the following (whether nude or

   clothed) . . . (1) Sexual intercourse or sodomy, including genital-genital, oral genital, anal-

   genital, and anal-oral contact, whether between persons of the same or differing gender or by

   animate or inanimate objects; [or] (2) masturbation. . . .”

          In 2016, Mr. Griffin contacted a vendor named Flix 4 You and ordered copies of a

   number of photographs. On June 23, 2016, the BVCF mailroom received three envelopes from

   Flix 4 You, containing approximately 75 photographs. Defendant Victoria Gorman, a BVCF



   1
        In some portions, AR 300-26 appears to also refer to this body as the “Publication
   Committee.”
                                                     2
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 3 of 20




   mailroom staffer, determined that 6 of the photographs potentially implicated the nudity or

   sexually explicit conduct provisions of AR 300-26 and forwarded those images to the Reading

   Committee, which consisted of Defendants Davie Lisac, Bryan Coleman, and Amy Morrison.

          The six images in question are:

                  Image 1: A photo of a woman standing in a body of water,
                  wearing a white shirt that is partially wet. Docket # 85 at 2.
                  According to the Defendants’ motion, the Reading Committee
                  determined that the photo constitutes nudity because “the
                  transparent wet shirt . . . reveals her areola and nipple.”

                  Image 2: A photograph of a kneeling woman, taken at an oblique
                  angle from behind her right side. Docket # 85-1 at 2. Upon
                  cursory review, she appears to be wearing a cropped sports
                  uniform top and bikini bottom. According to the Defendants’
                  motion, the Reading Committee determined that the photo
                  constituted nudity because the “uniform” is actually body paint,
                  and that the photo “show[s] her breast and nipple in profile.”

                  Image 3: A photo of two women (an a largely-obscured third) in
                  cheerleading outfits. Docket # 85-1 at 2. The photo is taken from
                  behind the women, whose legs are spread as they bend over at the
                  waist and touch the ground, such that their faces, upside-down, are
                  visible to the viewer. Because of the women’s short skirts, their
                  underwear is visible. According to the Defendants’ motion, the
                  Reading Committee determined that this photograph depicted
                  sexually explicit content because it “reveal[s] their genital area and
                  buttocks in a position that simulates sexual intercourse, sodomy,
                  and/or masturbation.

                  Image 4: A photo of a woman standing and facing the camera
                  holding a football. Docket # 85-1 at 4. Upon cursory review, the
                  woman appears to be wearing a football jersey and knee-length
                  athletic pants. According to the Defendants’ motion, the Reading
                  Committee determined that the photo depicts nudity because the
                  “uniform” is actually body paint and the photo “show[s] her genital
                  area, nipples, and areola.”

                  Image 5: A photo of a woman wearing a white t-shirt. Docket #
                  85-2 at 2. The woman is facing away from the camera, in either a
                  kneeling position or bent over at the waist, with her head turned so
                  that her face is visible. The composition of the photo focuses

                                                    3
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 4 of 20




                  primarily on her exposed buttocks and thighs, with her genitals and
                  anus covered only by red “thong”-style underwear. It is not
                  completely clear whether the Reading Committee determined that
                  the photo depicts “nudity” or “sexually explicit content. The
                  Defendants’ brief states that the Committee observed that “her
                  buttocks and genital area [is] partially covered in a position that
                  simulates sexual intercourse, sodomy, and/or masturbation.”

                  Image 6: A photo of a woman laying on a couch. Docket # 85-2 at
                  3. Her legs are in the air and her face is visible. The composition
                  of the photo focuses on her exposed buttocks and thighs, with her
                  genitals and anus covered only by plaid “thong”-style underwear.
                  The Defendants’ brief indicates that the Reading Committee
                  determined the photo constitutes sexually explicit content because
                  the woman is depicted “in a position that simulates sexual
                  intercourse, sodomy, and/or masturbation.”

   The Reading Committee confiscated the six photos from the June 23, 2016 mailing.

          On September 29, 2016, the BVCF mailroom received another envelope addressed to Mr.

   Griffin from Flix 4 You. This envelope contained approximately 18 photos. The mailroom staff

   forwarded three of the photos to the Reading Committee for further evaluation, and the

   Committee determined that all three constituted contraband. Two of the three photographs

   appear to be identical to Images 5 and 6, discussed above. The third image is as follows:

                  Image 7: A photo of a woman lying on a bed or couch. The photo
                  is taken from near her feet and her face is visible, but somewhat
                  out of focus in the distance. The composition of the photo
                  emphasizes the woman’s legs and feet, clad in fishnet stockings
                  and high heels, her legs bent at the knees. The photo also
                  prominently depicts one of her mostly bare thighs, as her skirt is
                  hiked up. Her genital area is somewhat visible, covered by white
                  bikini underwear. According to the Defendant’s brief, the Reading
                  Committee determined that this photo constitutes sexually explicit
                  content because the woman is depicted “in a manner that simulates
                  sexual intercourse, sodomy, and/or masturbation.”




                                                   4
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 5 of 20




   The Reading Committee declared Image 7 as contraband as well and confiscated it.2

          Mr. Griffin commenced this action pro se3 against Ms. Gorman and the members of the

   Reading Committee. Although he initially asserted an array of claims, his sole remaining claim

   is brought pursuant to 42 U.S.C. § 1983, alleging that each Defendant violated his First

   Amendment right to free expression and his 14th Amendment right to due process.

          The Defendants move for summary judgment (# 84), arguing: (i) that each of the

   challenged photos “irrefutably depict either nudity or sexually explicit content, as those terms are

   defined in AR 300-26,” such that Mr. Griffin cannot demonstrate that the confiscation of the

   photos violated his constitutional rights; and (ii) to the extent that any constitutional violation

   occurred, the Defendants are entitled to qualified immunity because the scope of such violation

   was not “clearly established” by existing law.

          Mr. Griffin offers several arguments in response. First, he moves (# 91) to “exclude all

   photo evidence” pursuant to Fed. R. Civ. P. 26. Mr. Griffin contends that the Defendants should

   be sanctioned for “destroying, concealing, and altering photo evidence [ ] submitted to this

   Court”; for “violat[ing] my due process rights [by] obstruct[ing] my access to the photo

   evidence”; and for “introduc[ing] fabricated photo evidence into the record,” although he offers

   few details supporting these contentions. Second, he argues that: (i) the stated purpose of AR



   2
           It is not clear from the record what became of the confiscated photos. Forms provided to
   Mr. Griffin offered him options to return the photos to the sender or have them mailed at his
   expense to a third party. The form advised that his failure to specify a disposition would result in
   the material being “disposed of by the facility” 30 days later. It does not appear that Mr. Griffin
   identified any alternative disposition and, presumptively, it would appear that the photos were
   thereafter destroyed. But it is also clear that some version of the photos still exists, as they have
   been produced in this litigation.
   3
          Because of Mr. Griffin’s pro se status, the Court construes his pleadings liberally.
   Haines v. Kerner, 404 U.S. 519, 520-21 (1972).
                                                      5
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 6 of 20




   300-26 is the “balanc[ing] the offender’s right to receive, read, and view publications with the

   right of [CDOC] staff to work in an environment free of hostility and sexual harassment”, and

   therefore it is not implicated by his receipt of the challenged photos because he was prepared to

   keep the photos in a photo album that would not normally be visible to BVCF staff; (ii) that AR

   300-26 is unconstitutional for various reasons; (iii) that he disputes that any photos from the

   mailings at issue were ever provided to him; in other words, he contends that every photo sent by

   Flix 4 You, a number Mr. Griffin places at in excess of 100, was confiscated by the Defendants

   without cause; and (iv) that the confiscated photos did not violate the terms of AR 300-26

   because the women in each photo were clothed. After the Defendants filed their reply brief, Mr.

   Griffin, without seeking leave of the Court, filed a document that is essentially a sur-reply (# 97).

   That document largely amplifies Mr. Griffin’s argument that he never received any of the

   roughly 100 photos that were sent to him, not just the seven confiscated photos.

            Certain other matters are also pending before the Court and will be addressed in detail

   below.

                                               ANALYSIS

            A. Standard of review

            Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

   no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

   Summary adjudication is authorized when there is no genuine dispute as to any material fact and

   a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

   what facts are material and what issues must be determined. It also specifies the elements that

   must be proved for a given claim or defense, sets the standard of proof and identifies the party

   with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

                                                     6
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 7 of 20




   Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

   dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

   and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

   for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

   motion, a court views all evidence in the light most favorable to the non-moving party, thereby

   favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

   2002).

            If the movant has the burden of proof on a claim or defense, the movant must establish

   every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

   56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

   responding party must present sufficient, competent, contradictory evidence to establish a

   genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

   Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

   dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

   fact, no trial is required. The court then applies the law to the undisputed facts and enters

   judgment.

            If the moving party does not have the burden of proof at trial, it must point to an absence

   of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

   If the respondent comes forward with sufficient competent evidence to establish a prima facie

   claim or defense, a trial is required. If the respondent fails to produce sufficient competent

   evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

   law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).




                                                      7
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 8 of 20




          B. Constitutionality of AR 300-26

          Despite incarceration, inmates retain a First Amendment right to receive information

   while in prison, so long as the transmission of that information does not conflict with legitimate

   penological interests. Sperry v. Werholtz, 413 Fed.Appx. 31, 39 (10th Cir. 2011). It is axiomatic

   that this First Amendment right extends to non-obscene material that might be sexually-

   suggestive. In determining whether a prison regulation restricting inmates’ ability to receive

   information and materials, the Court applies the four-part balancing test of Turner v. Safley, 482

   U.S. 78, 89 (1987). Specifically, the Court examines: (i) whether there is a rational connection

   between the regulation and a legitimate governmental interest; (ii) whether alternative means of

   exercising the constitutional right remain available to inmates; (iii) the effect that

   accommodating the inmate’s claimed right would have on guards, inmates, and the allocation of

   prison resources; and (iv) the absence of ready alternatives. The inmate bears the burden of

   showing that the regulation is invalid. Sperry, 413 Fed.Appx. at 40.

          Mr. Griffin’s argument that AR 300-26 is unconstitutional is minimal, focusing largely

   on the contention that CDOC’s stated interest in protecting its staff from sexual harassment can

   be accommodated by Mr. Griffin keeping any sexually-suggestive materials in a binder that

   would not ordinarily be visible to prison staff. This bare, conclusory assertion defies common

   sense. As an inmate, Mr. Griffin’s possessions, including his photo album, are always subject to

   search by BVCF officials, and any BVCF official conducting such a search would be required to

   review any sexually-suggestive photos as part of their duties. See generally Sperry, 413

   Fed.Appx. at 34, 37 (adopting trial court’s finding that regulation on inmate possession of

   materials depicting nudity or sexually explicit matter was rational because, among other things,

   “materials may also be used to sexually harass staff members [and] there was a potential for staff

                                                      8
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 9 of 20




   to file sexual harassment complaints due to exposure to the materials in the workplace”).

          Although the Defendants’ reply brief does not engage Mr. Griffin’s argument that AR

   300-26 is unconstitutional, and thus the Defendants have not tendered evidence as to the

   rationale and policy underlying that regulation, the burden is on Mr. Griffin to demonstrate the

   regulation’s unconstitutionality, and his skeletal argument addressing only the alternative of

   allowing sexually-suggestive material to be kept in a photo album does not suffice to carry his

   burden under the Turner standard. AR 300-26’s stated purpose – the protection of CDOC staff

   against unwilling exposure to sexually-suggestive materials in the course of their duties – is one

   that the 10th Circuit has found to be legitimate and to rationally justify prohibitions against

   inmate possession of materials involving nudity and sexual suggestiveness. Sperry, supra..

   Because Mr. Griffin has failed to come forward with evidence casting doubt upon the

   reasonableness of that explanation or otherwise addressing the Turner factors, the Court finds

   that Mr. Griffin has failed to carry his burden of demonstrating that AR 300-26 is

   unconstitutional.

          C. Application of AR 300-26

          Having concluded that AR 300-26 applies, the remaining question on Mr. Griffin’s claim

   is whether Mr. Griffin can show that the Defendants’ misapplied that regulation’s requirements.4



   4
            The Court summarily rejects Mr. Griffin’s arguments that the Defendants engaged in any
   sanctionable conduct. Mr. Griffin has not shown that any photos were destroyed – indeed, they
   were retained in a form that sufficiently allowed them to be presented to the Court in this
   litigation. Nor has he shown any evidence, or indeed offered any argument, that the photos in
   the record were somehow “fabricated.” As to Mr. Griffin’s argument that he was denied due
   process by not being allowed to see the photos that the Defendants deemed to be contraband, the
   Court allows the tautological nature of Mr. Griffin’s argument on that point to stand for itself.
   Moreover, the Court notes that because Mr. Griffin apparently ordered the photographs from Flix
   4 You himself, he presumably has some pre-existing knowledge of the general character and
   content of the confiscated photos.
                                                     9
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 10 of 20




          The confiscated photos can be grouped into two categories: those found to depict

   “nudity,” as that term is defined in AR 300-26, and those found to depict “sexually explicit

   content.” The Court takes each category in turn.

          As noted above, AR 300-26 allows photos depicting “nudity” to be deemed contraband.

   “Nudity” is defined as “the fully exposed, or transparently covered, depiction or display of the

   human genitals, genital area, anus, or the female areola and/or nipple.” The regulation also

   extends that definition to displays of such nudity that are otherwise concealed by “pasties,

   blackened dots or stars and other such covering.” Having reviewed the photos excluded under

   the “nudity” provision – namely Images 1, 2 and 4 – and giving due account to the degradation




            As to Mr. Griffin’s contention that every photo sent from Flix 4 You – more than 100 by
   his count – was confiscated by the Defendants, rather than simply the 7 photos at issue here, the
   Court notes that, on the surface, the question of how many photos were actually confiscated
   would appear to be a question of fact warranting a trial. But the Court notes that, pursuant to the
   Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), Mr. Griffin’s ability to bring
   suit in this matter is constrained by the scope of internal grievances he filed with CDOC
   officials. In a grievance dated July 22, 2016, Mr. Griffin complains about the Defendants’
   confiscation of portions of the June 2016 shipment from Flix 4 You. In that grievance, Mr.
   Griffin states:

                  Ms. Gorman sent me (4) separate 300-38D Forms stating
                  “censored in part (1) photo [ ]; (2) photos [ ]; and (3) photos [ ], but
                  these were the same (105) photos from (6-23-16). REMEDY: I’d
                  like all (6) photos delivered to me immediately. I do not want the
                  photos destroyed.

   Docket # 95-1 (emphasis added). Thus, even if Mr. Griffin is correct and the Defendants
   confiscated far more than the small number of photos discussed herein, Mr. Griffin has not
   shown that he adequately exhausted his administrative remedies under the PLRA with regard to
   any additional photos by challenging their confiscation through the prison grievance procedure.
   (Neither party has tendered Mr. Griffin’s grievance(s) relating to the September 2016
   confiscation of Image 7 but, in the absence of a showing that Mr. Griffin grieved the confiscation
   of that entire shipment of photos, this Court will constrain its review to only those photos whose
   confiscation is documented in the record.) Thus, the Court limits Mr. Griffin’s claim in this case
   to the 7 photos discussed herein.
                                                    10
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 11 of 20




   in quality of images as they are scanned and presented in the Court record, the Court finds that

   the Defendants reasonably construed all three photos to depict nudity. Image 1 clearly depicts

   the subject’s nipple and areola through her transparent wet shirt. Images 2 and 4 are slightly

   more difficult to assess, but it is clear from the poses in both images that the model’s areola and

   nipple would normally be visible to the viewer. It may be that, through the makeup artist’s

   skillful application of body paint those features may be concealed or effectively hidden from the

   viewer. But even so, the photos would nevertheless constitute “nudity” as defined in AR 300-26

   because the use of body paint on the model’s nipple and areola would be the equivalent of

   “pasties, blackened dots or stars, or other such covering” of that area. The examples given in AR

   300-26 demonstrate that the use of an opaque material to conceal the nipple and areola area

   while maintaining the suggestion of the model’s exposed breasts nevertheless constitutes

   “nudity,” and the Court sees no distinction between those examples and the use of an opaque

   body paint to accomplish the same result. It is clear from the composition of both photos that the

   viewer is intended to understand that the model’s breasts are fully exposed, but for the

   concealment offered by the body paint, making the paint a form of a “covering” specifically

   contemplated by the regulation’s definition of “nudity.” Accordingly, the Court finds that the

   Defendants properly concluded that Images 1, 2, and 4 depict “nudity” as defined in AR 300-26,

   allowing those images to be confiscated.

          AR 300-26 defines “sexually explicit conduct” to be “any display, actual or simulated, . .

   . . whether nude or clothed” of two primary acts: “sexual intercourse” or “masturbation.” (The

   Court omits alternative definitions that are irrelevant herein.) By definition within AR 300-26,

   “sexual intercourse” involves a depiction of at least two people engaging in actual or simulated

   oral, genital, or anal contact. Images 5, 6, and 7 cannot possibly depict actual or simulated

                                                    11
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 12 of 20




   sexual intercourse because each of those photos depict only a single person, and none of the

   photos contain any depiction, actual or suggestive, of any contact with the model’s mouth,

   genitals, or anus. Image 3 depicts two (arguably three) cheerleaders, but it is clear that they are

   not engaging in oral, genital, or anal contact with one another, and thus, Image 3 does not depict

   sexual intercourse either.

          As for the term “masturbation,” AR 300-26 does not offer a specific definition, but

   commonly-used definitions of that term involve “the stimulation, usually by hand, of one’s

   genitals for sexual pleasure,” Oxford English Dictionary, 3d Ed., or “erotic stimulation especially

   of one’s own genital organs,” Merriam-Webster Collegiate Dictionary, 10th Ed. None of Images

   3, 5, 6, or 7 depict the subject of the photograph actually or suggestively stimulating their own

   genitals, by hand or otherwise. Thus, none of those photos depict actual or suggestive

   “masturbation” either. Accordingly, Images 3, 5, 6, and 7 cannot be said to depict any form of

   “sexually explicit conduct” as that term is defined by AR 300-26. As such, the Court finds that

   no reasonable reading of AR 300-26 would permit the conclusion that Images 3, 5, 6, and 7

   could be censored as “sexually explicit conduct.”

          The Defendants do not offer a particular explanation of their interpretation of the

   definition of “sexually explicit conduct” or “sexual intercourse” that would explain why they

   believe that Images 3, 5, 6, and 7 fit those categories. They simply state the conclusion that each

   photo “simulates sexual intercourse.” It would appear that the Defendants’ argument is largely

   defined from the pose of the subject of each photo – that each subject is depicted in a physical

   position by which (if another participant were present and certain items of clothing were

   removed) sexual congress could be achieved. Thus, the Defendants’ argument appears to be that

   if a photo that depicts a person in a physical position that would facilitate sexual intercourse, the

                                                    12
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 13 of 20




   photo constitutes “simulated intercourse” regardless of any other features, such as the model’s

   clothed status, the context of the photo, or the photographer’s apparent intent. Such a broad

   reading of AR 300-26 would allow the regulation to censor an incredible array of decidedly non-

   sexual imagery, including:

                  • photographs of a leotard-clothed ballerina performing a grand
                  jeté, swimmers bent over at the starting blocks awaiting the sound
                  of the gun, or an Olympic diver holding a tuck position.

                  • images from stage productions of Shakespeare’s Romeo & Juliet
                  or Anthony & Cleopatra, depicting the titular heroines reclining in
                  the moments before their deaths.

                  • a fully-clothed Alice from The Brady Bunch or June Cleaver
                  from Leave It To Beaver, bent over an open oven, checking the
                  temperature of a roast.

                  • the quadrennial hilarity of prospective presidential candidates
                  photographed gamely attempting to eat a corn-dog-on-a-stick at the
                  Iowa State Fair.

          Clearly, AR 300-26’s scope, itself a limited exception to inmates’ ability to receive First

   Amendment-protected communications, does not sweep so broadly. Rather, the regulation must

   be interpreted strictly according to its terms, banning only depictions of actual sexual intercourse

   or depictions that simulate two persons engaging in intercourse (e.g. stills from cinematic sex

   scenes where the actors are merely pretending to engage in sex). Stretching that definition to

   encompass images that simply depict the subject in a sexually-receptive pose, wittingly or not –

   one suspects the cheerleaders in Image 3, in the midst of an on-field dance routine during a

   popular sporting event, were not intending to simulate sexual activity – exceeds both the plain

   language of AR 300-26 and the reasonable intrusions that Turner permits upon inmates’ First

   Amendment rights.




                                                   13
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 14 of 20




          Accordingly, in the absence of any other justification5 for confiscating Images 3, 5, 6, and

   7, the Court would agree with Mr. Gorman that the Defendants violated his First Amendment

   rights to possess those images.

          That outcome presents a slight procedural difficulty. The Defendants have moved for

   summary judgment, but it would seem that Mr. Griffin is entitled to judgment in his favor with

   regard to his claims relating to Images 3, 5, 6, and 7. Fed. R. Civ. P. 56(f) provides that, in

   appropriate circumstances, and upon giving the affected party, here the Defendants, notice and a

   reasonable opportunity to respond, the Court can grant summary judgment to a non-movant like

   Mr. Griffin.

          The Court advises the Defendants that it appears that there is no genuine dispute of fact

   as too whether confiscation of Images 3, 5, 6, and 7 was appropriate under AR 300-26.

   Accordingly, within 14 days of this Order, the Defendants shall show cause why summary

   judgment should not be granted to Mr. Griffin with regard to these images. In doing so, the

   Defendants shall also address questions of remedy, as set forth below.

          D. Qualified immunity/remedy

          The Defendants argue that, to the extent that Mr. Griffin has stated a constitutional claim

   against them, they are nevertheless entitled to qualified immunity because the scope of any such




   5
           The Court does not understand the Reading Committee to have concluded that, in the
   alternative, Images 3, 5, 6, or 7 contained “nudity” as defined in the regulation. In each image,
   the model’s genitals and anus are covered by some form of underwear. There is some slight
   degree of ambiguity in that portion of the definition of “nudity” that deems depictions of genitals
   that are covered by “blackened dots or stars and other such covering,” as, arguably, underwear is
   a “covering” of what would otherwise be exposed genitals. But the Defendants have not
   meaningfully urged such a reading of the regulation, nor would the Court find such a reading to
   be reasonable. Thus, Images 3, 5, 6, and 7 would not be subject to designation as contraband
   under the definition of “nudity.”
                                                    14
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 15 of 20




   claim was not “clearly established” as of 2016.

          Before the Court can turn to the question of whether qualified immunity protects the

   Defendants, it must first consider the question of what remedies are available to Mr. Griffin in

   this action. Qualified immunity is a defense to claims for an award of only money damages. See

   Ashcroft v. al-Kidd, 563 U.S.. 731, 735 (2011). But it is not clear that Mr. Griffin can actually

   obtain money damages in this action. The Prisoner Litigation Reform Act, 42 U.S.C. § 1997e(e),

   provides that “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or

   other correctional facility, for mental or emotional injury suffered while in custody without a

   prior showing of physical injury.” Mr. Griffin certainly cannot demonstrate a physical injury

   that he sustained as a result of the un constitutional confiscation of Images 3, 5, 6, and 7, and

   thus, it would seem that he cannot recover money damages for any mental or emotional injury

   resulting from such a constitutional deprivation. However, in Searles v. Van Bebber, 251 F.3d

   869, 878-79 (10th Cir. 2001), the 10th Circuit concluded that the Prisoner Litigation Reform Act

   does not preclude the award of nominal damages to an inmate who demonstrates a constitutional

   deprivation that has not resulted in any physical injury. Thus, it would appear that, at a

   minimum, Mr. Griffin could recover nominal damages against the Defendants.6

          Thus, the Court turns to the question of whether Mr. Griffin’s right to receive photos like




   6
            There is an unaddressed question of whether Mr. Griffin can claim compensatory (i.e.
   economic) damages for the value of any confiscated photographs that were subsequently
   destroyed. The record does not adequately permit a determination as to whether the confiscated
   photographs were retained or destroyed. Mr. Griffin seems to assume, without actually adducing
   evidence, that they were destroyed. The Defendants have not so stated, but it is clear that, at a
   minimum, copies of the photographs exist in an electronic form. Ultimately, this Court need not
   resolve the question of whether Mr. Griffin can obtain compensatory damages at a trial, as his
   ability to recover nominal damages is enough to require the Court to proceed to the qualified
   immunity analysis.
                                                     15
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 16 of 20




   those depicted in Images 3, 5, 6, and 7 was “clearly established” as of 2016. If not, the

   Defendants would be entitled to qualified immunity on any claims by Mr. Griffin for monetary

   damages. Once qualified immunity is raised, the burden is on Mr. Griffin to cite to caselaw from

   the U.S. Supreme Court or 10th Circuit (or the weight of authority from other circuits) that

   recognizes the contours of the First Amendment deprivation he asserts here, in a sufficiently-

   similar factual scenario based on the particularized facts of each case. See generally Hally v.

   Huckaby, 902 F.3d 1136, 1144 (10th Cir. 2018); Mglej v. Gardner, 974 F.3d 1151, 1159-60 (10th

   Cir. 2020). At the same time, the “clearly established” prong of the qualified immunity analysis

   does not require prior cases to be “directly on-point” to the instant one, and indeed, in cases such

   as this one where each application of a regulation like AR 300-26 to a different photograph

   requires a unique regulatory judgment, the Court’s question is simply whether existing precedent

   “placed the statutory or constitutional question beyond debate.” Mglej, 974 F.3d at 1160.

          In Elliott v. Cummings, 49 Fed.Appx. 220, 223, 225 (10th Cir. 2002), the 10th Circuit

   considered a Kansas prison regulation similar to AR 300-26. The court affirmed the dismissal of

   the inmate’s § 1983 First Amendment claims relating to the confiscation of periodicals that

   depicted “simulated sexual activity and discharged sexual fluids.” But it reversed the trial

   court’s dismissal of similar claims relating to the alleged confiscation of photos sent to him from

   a pen pal, photos which depicted “women in panties or swimsuits and that none of the

   photographs contained pictures depicting sexual penetration or bodily fluids.” The 10th Circuit’s

   reversal was not technically based upon a conclusion that the photos in question were

   permissible under the terms of the regulation, but rather, because there were disputed facts as to

   whether the photographs had been confiscated in the first place. But one can reasonably infer

   that no such reversal would have been necessary if the photos in question could have been

                                                    16
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 17 of 20




   legally confiscated by the prison under the regulation in any event. Thus, Elliott lends some

   support to a finding that, as of 2016, that a reasonable person in the position of the Defendants

   would have been aware that confiscation of inmate photos depicting “women in panties or

   swimsuits,” but otherwise containing no depictions of sexual intercourse, could violate an

   inmate’s First Amendment rights.

          More broadly, however, this Court finds that this case falls within the category of cases

   that the Supreme Court has explained offer “obvious” outcomes, where general articulation of

   legal standards can “clearly establish the answer, even without a body of relevant case law,”

   rendering it unnecessary to identify a “materially similar case.” Brosseau v. Haugen, 543 U.S.

   194, 199 (2004). Here, it is difficult to conceive of a reading of AR 300-26 that would

   reasonably permit the conclusion that Images 3, 5, 6, and 7 depicted “sexually explicit conduct”

   as that term is defined in the regulation, given that each photo effectively depicted a single, fully-

   or semi-clothed model who was not in any way touching, displaying, or engaging in any contact

   with her genitals or anus. In such circumstances, the Court is confident that general rules stated

   above recognizing an inmate’s First Amendment rights to receive communications encompasses

   photos such as those at issue that obviously fall outside the scope of the prison regulation’s

   definitions. Accordingly, the Court finds that the Defendants are not entitled to qualified

   immunity to the extent that Mr. Griffin would be entitled to monetary damages relating to the

   confiscation of Images 3, 5, 6, and 7.

          E. Remaining matters

          Finally, Mr. Griffin filed timely Objections (# 76) to the Magistrate Judge’s January 13,

   2020 Order (# 75) that denied Mr. Griffin’s Motion to Compel (# 57). The particular details of

   Mr. Griffin’s original motion are somewhat unclear, apparently relating to prior proceedings

                                                    17
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 18 of 20




   involving the parties and the Magistrate Judge that are not immediately apparent from the record,

   but it appears that Mr. Griffin was requesting that the Defendants be compelled to respond to

   certain discovery requests he had propounded. In the January 13, 2020 Order, the Magistrate

   Judge denied Mr. Griffin’s motion as moot, finding that although the discovery requests were

   outstanding at the time Mr. Griffin filed his motion, “at the Scheduling Conference, Defendants

   were ordered to respond to Plaintiff’s discovery by November 1, 2019 [and] Defendants served

   their responses [on that date].” Mr. Griffin’s filed timely Objections to that order, arguing that

   the Defendants’ discovery responses contained “less than (5 documents) Plaintiff actually

   requested,” and that “it is unfair . . . for the Court not to compel the defendants to provide [his]

   requested documents.”

          Fed. R. Civ. P. 72(a) requires the Court to affirm a non-dispositive ruling by a Magistrate

   Judge unless the Court finds that the ruling is “clearly erroneous or contrary to law.” Here, the

   Magistrate Judge denied Mr. Griffin’s motion to compel responses to interrogatories as moot

   because the Magistrate Judge had set a date for those responses. Mr. Griffin’s current Objections

   do not relate to the issue of the Defendants’ initial failure to respond to the requests nor the

   Magistrate Judge’s fixing of a time for response. Rather, Mr. Griffin objects to the fact that the

   responses the Defendants eventually served were incomplete. To the extent Mr. Griffin was

   dissatisfied with the Defendants’ substantive response to his requests, the solution was not to

   object to a ruling by the Magistrate Judge on a motion that did not – and indeed, could not – have

   challenged the substantive quality of the Defendants’ responses (because such responses had not

   yet been served at the time of Mr. Griffin’s initial motion to compel), but rather, to file a new

   motion to compel detailing the substantive deficiencies. Because the Court finds that the

   Magistrate Judge’s January 13, 2020 Order was not clearly erroneous or contrary to law based on

                                                     18
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 19 of 20




   the record set forth in Mr. Griffin’s initial order, the Court overrules Mr. Griffin’s Objections to

   that Order.

           The final matter remaining for the Court’s attention is the Defendants’ Motion to Restrict

   Access (# 76) to certain exhibits – namely, the photos in question – attached to their summary

   judgment motion. The Defendants explain that a Level 2 restriction – one that restricts both

   public access and Mr. Griffin’s access – is necessary to effectuate CDOC’s purpose of denying

   Mr. Griffin access to materials that have been deemed to constitute contraband. The Court does

   not disagree with the Defendants’ position: it is entirely appropriate to deny Mr. Griffin access to

   Images 1, 2 and 4, given that both the Defendants and the Court have concluded that AR 300-26

   prohibits Mr. Griffin from obtaining access to those photos. But there can be little argument that

   the public has a considerable interest in having access to the photographs in question, allowing it

   to gauge the functioning of the state prison system and the decision-making of both the

   Defendants and this Court. Unfortunately, D.C. Colo. L. Civ. R. 7.2’s “level”-based system of

   restrictions on public access does not contemplate situations where public access is appropriate

   but restrictions on another party’s access to a filing is warranted. The most appropriate solution

   is to deny the Defendants’ motion and remove any restrictions on the public’s access to Docket #

   85 in its entirety, allowing any member of the public to view the photographs in question.

           To prevent Mr. Griffin from thereafter obtaining copies of Images 1, 2, and 4 simply by

   requesting copies of them from the Clerk of the Court, possibly through a “legal mail” channel

   that might bypass BVCF’s mailroom screening process, the Court will direct that the Clerk of the

   Court append text to Docket # 85, indicating that “by Order of the Court, copies of this docket

   entry may not be disclosed to Mr. Griffin by the Clerk.” On that basis, the Defendants’ motion

   to restrict is denied.

                                                    19
Case 1:17-cv-03019-MSK-KMT Document 98 Filed 02/02/21 USDC Colorado Page 20 of 20




                                                CONCLUSION

          For the foregoing reasons, Mr. Griffin’s Objections (# 76) are OVERRULED. The

   Defendants’ Motion for Summary Judgment (# 84) is GRANTED IN PART and DENIED IN

   PART as follows: the Defendants are entitled to summary judgment in their favor on Mr.

   Griffin’s sole remaining claim as it relates to Images 1, 2, and 4 identified herein. But the Court

   is inclined to both deny the Defendants’ summary judgment motion and grant summary

   judgment in favor of Mr. Griffin on that claim with regard to Images 3, 5, 6, and 7, and pursuant

   to Fed. R. Civ. P. 56(f), the Defendants shall, within 14 days, show cause why such judgment

   should not be entered in Mr. Griffin’s favor. The Defendants’ Motion to Restrict (# 86) is

   DENIED, and the Clerk of the Court shall lift the provisional restriction on public access to

   Docket # 85, but shall append to that docket entry text reading “by Order of the Court, copies of

   this docket entry may not be disclosed to Mr. Griffin by the Clerk.” Mr. Griffin’s Motion for

   Sanctions (# 91) is DENIED. The “motions” at Docket # 92 and 96 are not properly categorized

   as motions and the Clerk of the Court shall terminate their designation as such.

          Dated this 2nd day of February, 2021.



                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Senior United States District Judge




                                                   20
